 Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 1 of 20 PageID# 1




                        THE UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF ViRQINIA                                FILED

                                                                                     AUG 2 0 2021

Delvin Lamar Baldwin                                                           CLERK, U.S. DISTRICT CCUHI
                                                                                      NORFOLK. VA



                     Plaintiff,

                                                   COMPLAINT




United States of America



                       Defendant,




   1. Plaintiff brings this complaint against the United States of America pursuant to the Federal Tort

       Claims Act rPTCA"!. 28 U.S.C. S 1346 fbl.

   2. Plaintiff has exhausted his claims by filing the required forms with the Defendant and having his

       claims denied,to Ex.(1)[SF-95, Administrative Complaint]; Ex (s).(2,3)[July 2020 Denial

       Letter,& Feb 2021 Denial Letter]

                                             L      Introduction

   3. This action seeks damages for "Delvin L. Baldwin"("Baldwin")Plaintiff in the above-style

       matter unconstitutional removal from Federal Employment; Defendant,the United States of

       America, breached its duty of care owed to Plaintiff when the Federal Government terminated

       Plaintiffs employment with the Civil Service based upon erroneous interpretation of Plaintiffs
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 2 of 20 PageID# 2




    urinalysis results, conducted by the Tortfeasor's third party "Abbot",(Formerly "Pembrooke

    Employment Screening Solutions), Richmond Virginia; in which Plaintiffs specimen tested

    positive for("3016") nanograms of"Codeine",See Ex.(16),[Custody Control Form,Copy 1] a

    legal substance, during a random drug screening conducted by Defense Logistics Agency

    ("DLA"), a component of the Department of Defense("DOD"), located at 8000 Jefferson Davis

    Hwy, Richmond Virginia, 23297.

 4. In addition to Baldwin removal due to an erroneous interpretation of his urinalysis results, the

    Agency furthered its willful negligent actions when Mark Harvey, Plaintiffformer operations

    supervisor, along with Ben Harvey, Deputy Director, and John Pearson, Director; the three

    Federal Employees breached its duty of care owed to the Plaintiff, when the Federal employees

    failed to adhere to a specific "mandatory" D.O.D. statutory policy, which in pertinent part

    provides:

       upon an initial positive finding of a control substance reported by a Medical
       Review Officer, mandates the Agency direct Baldwin in writing to counseling,
       treatment, and or rehabilitation, to include the consequences of refusal; and upon
       completing a successful treatment program, the employee will return to full duty
       status.




 5. In concert with Plaintiff unlawful removal, also gave rise to what can only be described as a

    ("procedural conspiracy"), initiated by the aforementioned Federal Employees with

    coconspirators. The American Federation of Government Employees,("AFGE"); union members

    (Monique Samuels)"President" Local Lodge 1992 Richmond Virginia, and(Quinton Montague)

    "Vice President".

 6. Samuels and Montague pivotal part in the scheme,falsely asserted the "Union" sincerely

    represented Baldwin, a due's paying member of the Union,in an adverse personnel action

    ("proposed removal") covered under Title 5 U.S.C. 7512 sub-chapter (1). Although
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 3 of 20 PageID# 3




       disingenuous,the representation was in accords with the Master Labor Agreement("MLA")

       between DLA and AFGE.The scheme divests the Merit Systems Protection Board("MSPB")of

       Jurisdiction over Plaintiffs appeal, thereby insulating the Government meritless charge of

       misconduct from judicial scrutiny; an "end-around" Plaintiff Constitutional Protections.

                       11.     Defense Logistics Agencv Civilian Drug Testing Procedures

    7. Executive Order 12564 S (4). sub-part fd). in pertinent part states:

          "The Secretary of Health and Human Services is authorized to promulgate
          scientific and technical guidelinesfor drug testing programs, and agencies shall
          conduct their drug testing programs in accordance with the guidelines once
          promulgated"
       see, https://w\vw.archive.go\7federa]reuister/codif'ication/executive-order/12564.html:

    8. On October 17, 2017, Health and Human Services("H.H.S.") promulgated "Substance Abuse

       and Mental Health Services Administration Center for Substance Abuse Prevention; Medical

       Review Officer Guidance Manual for Federal Drug Testing Programs, Ex.(4)["SAMHSA"].

    9. "DLA"incorporated and adopted Executive Order 12564 §(4)into its current drug testing

       procedures. See Ex.(5) Defense Logistics Agency Policy and Instructions["DLAI 1010.09"] to

       include the Secretary of("HHS")scientific and technical guidelines for drug testing programs

       Ex.(4)SAMHSA,See DLAI 1010.09 enc.(3) ref.(j), which encompass statutory language that

       specifically applied to Plaintiff urinalysis results.

    10. Although having comprehensive drug testing programs and procedural policies established,

       nevertheless the Federal Employees nefariously charged Plaintiff with "illegal drug use", and the

       appearance of"submission of inaccurate medical documentation",in which the two charges of

       misconduct are inextricably intertwined.

    11. Meaning,the Agency second charge against Plaintiff, is totally dependent upon the Defendant

       substantiating Baldwin engaged in illegal drug use before a judicial inquiry; thus, the so called

       "appearance" of submitting inaccurate medical documentation, is not independent of Plaintiff

3
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 4 of 20 PageID# 4




    alleged violation of the Agency Civilian Drug Testing Policy, thus is irrelevant in anyjudicial

    proceedings.

 12. The compounded drug("Acetaminophen/Cod#3",)its generic name,commonly known as

    ("Tylenol 3")is a legal substance, due to its accepted medical usage.See

    https:/Avmv.therecovem-illage.com also See Title 21 of The Control Substance Act("CSA"); in

    addition, the drug was from a legitimate source.

 13. Although Defendant Drug testing policy does not encompass zero tolerance language, however.

    Defendant declared the mere microscopic presence of"Acetaminophen/Cod #3,detected in

    Plaintiffs test specimen, as illegal drug use; irrespective of"SAMHSA" mandatory criteria

    determines the quantitative level and drug classification fell well outside the parameters of

    H.H.S. confirmation and verification protocols, relevant to positive results reported from the lab

    to the MRO.

 14. The miniscule amount of 3016 nanograms of Codeine, equivalency to ("one billionth of a gram"),

    detected in Plaintiff system during testing, along with its Scheduled III Classification, did not at

    any time expose employees of the Agency to a potential safety hazard, neither did the

    quantitative level meet Health and Human Services criteria for positive verification reporting by

    a Medical Review Officer("MRO"),see Ex.(4)§ 5.4.1 pg.(58).

 15. Even more-so. Defendant also considered Plaintiff was not a safety risk, by allowing Plaintiff to

    remained in his leadership position as Materials Handler Leader, successfully performing

    assigned duties, well after the Government was notified by the Drug Testing Program Manager

    ("DPM"), Candance Meckley on Sept. 19,2018, of Plaintiffs positive results. Plaintiff was not

    removed from Federal Service until March 1, 2019,some six-months after the positive reporting.

    III.    Tortfeasor third-partv Abbot(eScreen) Breached its Dutv of Care Owed to Plaintiff...
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 5 of 20 PageID# 5




    16. The elements of a cause of action sounding in negligence are the existence of a duty, breach of

       that duty, a legally attributable casual connection between the negligent conduct and some

       injury, and some damage to the Plaintiffs legally protected interest. See Pomomo v. United

       States. 814 F. 3d 681.687       Cir 20161. The legally protected interest here, is Plaintiffs

       Employment with the United States Government.

    17. In accordance with Code of Virginia Tort Law. Title 8.01. Civil Remedies,et. Seq. 34

       "negligence" is defined as a "breach of a legal duty owed by one person to another". In common

       dialect, this is often described as the failure to use ordinary care. See C.D. Kennv Co. v. Dennis.

       167 Va. 417.420 f19371.


    18. Relevant to the instant matter,the South Carolina Supreme Court held that laboratories who

       perform workplace drug tests on behalf of employers owe a duty of care to the individuals who

       are tested and may be sued for negligence for failing to perform the drug tests and report the

       results; See Wilmot Shaw. Plaintiff v. Psvchemedics Corporation. Defendant Appellate Case No.

       2017-002538(March 20. 20191

    19. Plaintiff here, a ("private citizen",) claims are not against the Department of the Army Forensic

        Drug Testing Laboratory responsible for analyzing and reporting Plaintiffs test specimen to the

        MRO,rather a claim against the "Tortfeasor's" federal contractor Abbot, and its gross negligence

       in the erroneous interpretation of Plaintiffs urinalysis results reported to the MRO by("FDTL").

    20. In accordance with procedural due process,SAMHSA entire publication may not be legally

        enforceable, however; regarding the Claimant,the guidance manual reference specific statutory

        protocols the MRO was required to follow but failed to do so,See Ex.(4)SAMHSA,Ch.(1)Intr.

        par.(1)at pg.(7); in accords with Executive Order 12564 dated September 15.1986. section

        503 of Public Law 100-71.5 U.S.C. section 7301.

    21. In accordance with the Agency "Drug Testing Procedures, Ex.(5),states

5
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 6 of 20 PageID# 6




            "When the laboratory receives a confirmed positive result, the Medical Review
            Officer ("MRO") shall perform the duties set forth in Health and Human
            Services Guidance Manual,"
    See Ex.(5), DLAI1010.09,§(4), Enc.(3)sub-par.(b)at pg.(10).


 22. The principal purpose ofthe federal contract between Abbot eScreen located at 9201 Arboretum

    Pkwy(Suite 200), Richmond Virginia, 23236; and the Defense Logistics Agency, required the

    Federal Contracted MRO to confirmed, verify and accurately interpret positive results from the

    Department of the Army Forensic Toxicology Drug Testing Laboratory, Fort George Mead,

    Maryland, See Ex.(5) Enc.(3), to include interviewing donors who tested positive for Opioids,

    to ascertain whether there is clinical evidence of drug abuse,in accordance with HHS Additional

    Mandatory Guidelines, Ex.(4)SAMHSA,§(5)(4)(1),(Morphine and Codeine), par.(s)3,6 pg.

    (58).

 23. HHS mandatory guidelines without ambiguity, and self-interpretations, identifies specimens

    containing an Opium derivative,"codeine" with concentration levels "more" than or "equal" to

    ("15000 n/g")requires the donor to present to the MRO a legitimate medical explanation for

    concentration levels equaling to or surpassing 15,000 n/g, e.g.(a valid prescription) Ex.(4),

    SAMHSA,§(5)(4)(1), 5-6, pg.(58).

 24. In respects to Plaintiffs test specimen, after a request from the donor to Abbot requesting

     unredacted quantitative levels, See Ex.(23),["Request for unredacted urinalysis results"], the

     Army Testing Laboratory, with specificity, list Plaintiff quantitative level of codeine at("3016

     n/g"),far less than H.H.S. criterion of 15,000 n/g. which triggers the requirement of a valid

     medical prescription to justify such a large concentration of the drug. See Ex.(16),(Custody

     Control Form "Copy 1").
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 7 of 20 PageID# 7




 25. In addition to its concentration level, due to the complexity of accurate reporting, H.H.S.

    required the MRO to determine the control substance drug class, providing:



       ''The Opioid Drug Class poses some unique challenges with regard to
       interpretation because a positive result may befrom a legitimate source including
       a positive resultfor any ofthe opioid analytes(with the exception of6 AM)maybe
       from legitimate use ofa drug product


    Ex.(4)SAMHSA,(5)(4)(I) par.(1). Pursuant to Ch. 7.1 Drug Classes, par.(3), pg.(83);

    Plaintiff test specimen containing codeine was also combined with a weak analgesic

    ("acetaminophen"), according to SAMHSA,the control substance found in Plaintiffs test

    specimen is identified as a "Schedule III compound".

 26. Ex.(4), SAMHSA,(5)(4)(1),sub-par.(4)pg.(58)only exemplifies Schedule I or II control

    substances containing codeine or morphine listed in the Control Substance Act(CSA)required

    the MRO to initiate the confirmation and verification process; and if the concentration levels

     were equal to or greater than 15,000 n/g required a valid prescription.

 27. Plaintiff test specimen with a concentration level of 3016 n/g and listed in the Schedule III drug

     category, was outside the purview of the MRO confirmation and verification process; in which

     statutory language required the MRO to record Plaintiffs positive findings of 3016 n/g of

     codeine as negative without the presentation of a valid prescription, or a medical explanation.

    See Ex.(4) H.H.S, positive reporting criteria, § 5-6 pg.(58).

 28. The errant interpretation is precisely due to Dr. Fierro failure to ascertain mandatory critical

     quantifiable data as directed by H.H.S. prior to reporting positive results to the donor's

     employer. Consequently, Abbot Medical Review Officer, Dr. Robert Fierro undisputedly

     breached its "duty of care" owed to the Plaintiff by failing to adhere to mandatory protocols, and
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 8 of 20 PageID# 8




       reporting erroneous test results to Baldwin's employer,the Defense Logistics Agency, which Dr.

       Fierro flawed reporting in large part caused Plaintiffs unlawful removal.

       Ill       Defense Logistics Agency Gross Negligence & Breached Duty of Care Owed to Plaintiff


    29. Reiterating, Plaintiffs former employer"DLA" do not have a "zero tolerance" drug testing

       policy. Quite to the contrary, a comprehensive procedural protocol incorporated in Ex.(5),

       "DLAI1010.09", which encompasses "mandatory rehabilitation for first time individuals with

       positive urinalysis results". See Ex.(5), Enc.(3) par.(5)suh-section (C), pg.(10). Mandatory

       referral is also written in two separate Memorandums issued to Plaintiff, Ex.(24)["Notice of

       Selection for Random Testing Under the DLA Civilian Employee Drug Testing Program"] par.

       (7), and Ex.(25)[ Notice for Selection into Testing Designated Positions"] par.(6).

    30. In accordance with regulatory protocols, on September 19,2018", Defense Logistics Agency

       Drug Testing Program Manager "Candace Meckley"("DPM")issued to recipient Mark Harvey

       Ex.(19), a ["Memorandum for Supervisor of Delvin Baldwin - DDRV"]of pertinent part, the

       memorandum expressly instructed Plaintiffs Operational Supervisor with the following

       mandatory requirement:

             "Employees who arefound to use illegal drugs must be referred to the Employee
             Assistance Program for Counseling and referralfor rehabilitation. Employees in
             testing designated positions who test positive must be removed from their
             positions, through detail, reassignment, or other action, until their rehabilitation
             is complete". "Referral to the EAP will be in writing and will inform the employee
             ofthe consequences ofrefusal ofcounseling and/or rehabilitation".
    31. Upon receipt of this notice,from the outset M.Harvey, absent of any superseding vested

        discretionary authority from any rule or regulation, that contravenes Plaintiffs right to

       "procedural due process", the Government Employee violated explicit mandatory instructions,

        by issuing to Plaintiff Ex.(20), a["Memorandum of Proposed Removal"]from Federal Service,

8
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 9 of 20 PageID# 9




    rather than mandatorily directing Plaintiff to the Employee Assistance Program for counseling

    and rehabilitation in writing, to include the consequences of not participating in the mandatory

    program per Agency regulations.

 32. The removal proposal in and of itself illustrates the Agency Employee, exercised a discretionary

    function prohibited by law.See U.S. Const. Fifth Amend.,in concert with a violation of the

    Agency own procedural language.

 33. Pursuant to pre-deprivation procedures, M. Harvey proposed removal was subsequently

    transferred to B. Harvey, who simply endorsed M. Harvey unlawful removal proposal, issued to

    Plaintiff Ex.(21), a ["Decision to Remove Memorandum"]; Of pertinent part, the Deputy

    Director stated,

       "I have decided to remove youfrom Federal Service, effective February 3, 2019 "I
       believe that your potential/or rehabilitation is limited in your case".


 34. The Agency drug testing protocols does not vest discretion to Ben Harvey to substitute his

     personal belief, over procedural policy, thus is a direct violation to a standing Agency statutory

     procedure; employees who tested positive for the first time,for a control substance during a

     random urinalysis screening, mandates referral by management in writing, to the EAP for

     rehabilitation.

 35. Finally, B. Harvey decision to remove memorandum was transferred to John Pearson, Director,

     and the final authority, who in-tumed issued to Plaintiff Ex.(22)["Memorandum for Delvin

     Baldwin "Formal Grievance Response"]. Pearson upheld B. Harvey decision to remove Baldwin

     which in pertinent part the Director attempting to rationalize his errant decision:"You have not

     provided anything to the contrary that proves that this positive finding of codeine in your system

     was from a valid prescription issued to you by a health care practitioner".
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 10 of 20 PageID# 10


10



     36. In concert with a blatant misreading of Ex.(4)SAMHSA § 5.4.1 statutory language,there is

        nothing in the Memorandum that remotely suggest, Pearson directed, or instructed Plaintiff to

        seek counseling from the EAP and the consequence if he failed to do so, pursuant to the Agency

        Drug Testing Policy.

     37. The circumstances in which Ex.(5), DLAI1010.09 specifically refers to which removal is at the

        discretion of the Agency, is clearly specified in policy:

           (1) Refusing to get counseling or rehabilitation or refusing to comply with all
               aspects of the recommended EAP course of action required in reference c. (2).
               Not reframingfrom illegal drug use after afirstfinding ofillegal drug use.



        See Ex.,(5)[DLA1010.091 par.(j) sub-section (a)&(b), pg.(11). Neither circumstance was

        applicable to Plaintiff.

     38. The Supreme Court has held that federal employment is Constitutionally protected property,

        meaning that it cannot be taken away without due process,See h lips://federalnewsnetworkcom .

        The U. S. Supreme Court also explained that "due process, unlike some legal rules, is not a

        technical conception with fixed content unrelated to time, place and circumstances. Due process

        is flexible and calls for such procedural protection as the particular situation demands"; Gilbert

        V. Homar,520 U.S. 924,131-32(1997)

     39. The Federal employees here, malevolently advocated a baseless claim, Plaintiff has an addiction

        to illegal drugs, based solely upon a microscopic finding of a legal substance with a legitimate

         purpose,("to suppress severe back and neck aches") in which H.H.S. criterion determined the

         quantitative level in plaintiffs system was oflegal use without the requirement of a prescription.

     40. By illegally removing Plaintifffrom Federal Service, the Government deprived the Undersigned

         of his health benefits, retirement, annual income, all benefits in connection with privileges of

         employment, absent of procedural due process in respects to random drug testing.

10
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 11 of 20 PageID# 11


11



     41. Defendant furthered its injuries to the Plaintiff by negligently recording illegal drug use upon
         Baldwin's Standard Form 50;["SF-50"] Ex.(7), as a result, the Undersigned cannot obtain
        future Federal Employment. Consequently, Plaintiff became homeless,suffers from anxiety

         attacks, and severe depression.

     42. The named federal employees who errantly removed Plaintiff were acting within the scope of

        their office or employment under circumstances where the United States, if a private person,

         would be liable to Plaintiff in accordance with the laws ofthe State of Virginia, See 28 U.S.C.§

         1346 (b).

     43. Plaintiff, a former employee, and preference eligible veteran ofthe Agency, with fifteen years of

        civil & military service, maintained an exemplaiy employment record, with no previous

        occurrences of illegal drug use or any other misconduct prior to his unconstitutional removal on

         March 1,2019.

          IV.     Defendants Procedural Conspiracv & Plaintiffs Exhaustion of Remedies under the Civil

                                               Service Reform Act r"MSPB'1

     44. The Department of the Army asserts in its second denial letter to Plaintiff, the CSRA was the

         exclusive remedy for Plaintiffs injury, therefore his claims under the FTCA are "non-

         compensable".See Ex.(3),[Feb. denial letter]. Considering the denial was based solely upon the

         Army's non-compensable theory, thus, a reasonable disinterested individual given all the facts,

         would conclude if not for Baldwin's former status with the U.S. Government, his injury claims

         under the FTCA are otherwise valid.

     45. Consequently, the following facts and authorities refutes the Army CSRA exclusive remedy

         response, Ex.(3), and not an attempt by the Plaintiff to relitigate proper venue before this court;

         rather to present facts and authorities, that the Tortfeasor and its Federal Contractor Abbot,

         breached its duty of care owed to the Plaintiff, by committing harmful "statutory" procedural

11
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 12 of 20 PageID# 12


12




        errors, and to show cause why such procedural errors were not examined by the courts prior to

        this action.

     46. Although the Army provided several precedential cases in support of its reason for its denial,

        however, neither case concern former federal employees who were similarly situated to Plaintiff

        breach of duty claim. In addition, there is no language found in the FTCA or the CSRA that

        support the Army's contention that Baldwin's former employment with the U.S Government,

         precludes future FTCA claims, Ex.(3), par.(1).

     47. Considering the Fifth Amendment requires the government to observe certain procedures when

         depriving individual of life, liberty, or property. See U.S. Const, Amend. V. Accordingly, Chapter

         75 of Title 5 of the U.S. Code provides:

            "Agencies may only take an adverse action against an employee "for such cause
            as will promote the efficiency of the service". In order to sustain an agency's
            decision on appeal to the MSPB, an agency must show (1) by a preponderance of
            the evidence that the charged conduct occurred;(2)a nexus between that conduct
            and the efficiency ofthe service; and(3)that the penalty imposed by the agency is
            reasonable",


         See "The Civil Service Reform Act: Due Process and Misconduct-Related Adverse Actions

         fMarch 29.20191."

     48. In consequence to Federal Employees Constitutional protections relevant to adverse

         employment decisions, in concert with a pleather of evidence depicting clear harmful procedural

         errors committed by the Agency,i.e.(Ben Harvey, Mark Harvey, and John Pearson, overt

         violation ofthe Agency drug testing procedures),and. Dr. Fierro of Abbot,(failure to follow

         specific mandatory procedures outlined in SAMHSA,Ex.(4)) clearly establishes the Agency




12
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 13 of 20 PageID# 13


13



        would have been incapable of meeting its burden to substantiate its meritless charges of illegal

        drug use against the Undersigned.

     49. The Agency knowingly unable to meet its burden in the former or current, and in order to

        maliciously effect Plaintiffs removal,surrendered to conspiring with AFGE Officials in efforts to

        insulate its wayward charges of illegal drug use against Plaintifffrom judicial scrutiny as

        described above.

     50. In viewing the chronological actions by the Defendant, Baldwin removal was schedule for

        Sunday, Feb. 3, 2019,See Ex.(21)[Decision to Remove] par.(1), and Plaintiff had not filed a

        grievance as of Feb 1,2019, as a consequence,the Plaintiff had not filed a grievance, Pearson on

        his own accord, emailed Montague on or around February 1, 2019,and inquired whether or not

        Plaintiff plans to file a grievance. Shortly thereafter Montague advanced a so called ["grievance

        request"] Ex.(18); to the Agency, without Baldwin consent or knowledge prior to its

        submittance. See Ex.(27)

        ["Baldwin v. MSPB,Response to Reply Brief], par.(2)pg.(s)(1),(2).

     51. Pearson,the Managing Director of Mapping Operations for DLA Richmond Virginia, with

        extensive experience relevant to the MLA negotiated grievance procedure, therefore knew or

        should have known the absence of a filed grievance is equivalent to an employee choosing not to

        file a grievance, hence the answer to his question was evidently clear.

     52. There is nothing in the record Plaintiff ever communicated with any member of management

         referencing contemplation of filing a grievance, which would have prevented Pearson from

         removing Baldwin from service on Feb 1, 2019.

     53. Thus,the Director's query had an alternative motive, to persuade Montague to submit the

         previously mentioned "grievance request", in which the AFGE official subsequently obliged

         Pearson request. Shortly thereafter Plaintiff was removed from Federal Employment.

13
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 14 of 20 PageID# 14


14



     54. Subsequent to Plaintiffs removal on March 1,2019,there is nothing in the record, AFGE

        officials submitted any correspondences to the Agency, or Plaintiff, beyond its dishonest claims
        the Union intent to seek arbitration of Plaintiffs removal.

     55. The intent to arbitrate email to Pearson from Montague on March 27,2019, wasjust that an

        "intent" comparable to "no action", a hollow communique, in furtherance of AFGE deceitful

        participation in Plaintiffs dismissal.

     56. Understanding, Federal Employees have two relevant options after their removal,file a

        grievance under the Master Labor Agreement("MLA")negotiated grievance procedure, or an

        appeal to the Board,See 5 U.S.C. § 7121 (e)(1). Once an election is made by appeal or

        grievance, said choice is binding.

     57. On March 30'^', 2019, Plaintiff, believing he had not made an election, petition the Merit

        Systems Protection Board to redress his unlawful removal. Shortly thereafter, the Agency filed a

        motion to dismiss said petition, based on the premise Petitioner had previously filed a grievance

        challenging his removal by way of the negotiated grievance procedure. Despite Plaintiff

        vehemently arguing against Defendant's motion to dismiss, MSPB nevertheless ruled in favor of

        the Agency,See Ex.(8),_(Delvin Lamar Baldwin Appellant, v. Department of Defense, Agency,

         DC-0752-19-400-I-1,(May 2019)).

     58. On March 5,2020,the U.S. Court of Appeals for the Federal Circuit, affirmed MSPB dismissal

        for lack ofjurisdiction. See Ex.(9);(Delvin Lamar Baldwin, Petitioner vs. Merit Systems

        Protection Board, Respondent, 2019-2218;(March 5, 2020)).

     59. Although the CSRA provided Baldwin with a forum ("MSPB")in which plaintiff diligently

         attempted to redress his injuries, and seek a remedy for such, however; the Agency interference

         with Plaintiffs constitutional remedy, by colluding with AFGE members to falsely assert the



14
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 15 of 20 PageID# 15


15



        Union represented the Plaintiff, when in fact there were no meaningful commitment by any

        AFGE official to proffer a scintilla of an argument against Baldwin proposed removal.

     60. After Plaintiffs termination on March 1,2019, Baldwin submitted numerous correspondences

        via email,to AFGE seeking the reason his removal was not advance to arbitration, if in fact the

        Union provided Baldwin with representation. Plaintiff never received a response from Samuels

        or Montague.

     61. After filing the March 30,2019, petition, on April 4, 2019, Montague contacted the Plaintiff via

        email, and stated, he had spoken with Stephen Dade ("Counsel") representing DLA in Baldwin's

        appeal and inquired whether Plaintiff wishes to pursue an appeal or Arbitration,See Ex.(14)

        [emailed from Montague]. Montague pattern of ex parte communications with DLA principal

        personnel, e.g.("John Pearson, Stephen Dade")establishes AFGE complicit role in Baldwin's

        removal.

     62. Questioning whether or not Plaintiff intends to pursue an appeal or arbitration, some seven-

         months after the proposed removal, and thirty-days after Baldwin's termination,the grievance

        filed by Montague himself, the AFGE official knew or should have known the filing of a formal

        grievance, predicates the arbitration process. Thus, there was no legitimate basis for the

        question, other than to record Baldwin's response and convey said response to DLA Counsel

        Stephen Dade,in the event Plaintiff affirmed arbitration.

     63. Since Baldwin did not communicate, he intends to pursue arbitration, which would have made

        Attorney Stephen Dadejurisdictional argument against Baldwin's appeal much simpler, and

         virtually impenetrable, Pearson submitted a ["Declaration"] Ex.(26), attesting he witness

         Plaintiff participation in a so called "grievance meeting".




15
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 16 of 20 PageID# 16


16



     64. The questionable grievance was undisputedly proffered by AFGE to divest the MSPB of its

        jurisdiction over Plaintiffs appeal, and not to provide Baldwin with representation, as the record

        will clearly show.

     65. In addition. On March 9,2020, Baldwin emailed Dan Doyle("National Vice President of

        AFGE"), requesting AFGE to reinstate his grievance and arbitrate his removal, and to inform the

        VP of the bad-faith representation or the absent thereof, of Samuels and Montague,^Ex.(10)

        [email to Dan Doyle].

     66. March 16, 2020,through his administrative assistant Patty Leonard, AFGE responded the Union

        had spoken with President Samuels, who stated the Union provided Baldwin with adequate

        representation. See Ex.(11)["emailed from Patty Leonard"] and that District 4 will take no

        further action relevant to Plaintiff unlawful removal, and all future correspondences should be

        directed to Local 1992.

     67. On March 16,2020, Plaintiff emailed Montague and requested AFGE bylaws relevant to

        arbitration,See Ex.(12)[email to Montague], however, there were no response from Montague.

        In addition, there is no record an alleged "vote to arbitrate" ever materialize.

     68. On March 29,2020, Plaintiff submitted a second email to both Samuels and Montague inquiring

        as to why AFGE did not submit Plaintiffs removal to arbitration. See. Ex.(15)[Email to Samuels

        and Montague]neither AFGE official provided a response.

     69. Viewing the totality of the abovementioned facts, it is unequivocally clear, AFGE by submitting a

        fictitious grievance, illustrates the Union participated in the unlavyrful removal of the

         Undersigned rather than providing representation.

     70. Even if not for the Defendant and its co-conspirators AFGE officials, Montague, and Samuel's

        interference with Plaintiffs right to seek a remedy with respect to the Merit Systems Protection

         Board, by filing a false document disguised under the Negotiated Grievance Procedure as a

16
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 17 of 20 PageID# 17


17



        grievance, this courtjurisdiction over this claim against the United States for money damages is

        soundly set-forth in 28 U.S.C. § 1346(b)(1). The acts or omissions giving rise to the claim

        occurred in the Commonwealth of Virginia. Venue is therefore proper under 28 U.S.C. § 1402

        (b).

               V.    The Discretionarv Function Exception does not applv to Plaintiffs FTCA Claim

     71. Constitutionally, the Agency negligently deviated from its own regulations, by treating its Drug

        Testing Procedures as a mere internal guide in efforts to channel discretion. However, as a

        consequence to Plaintiff constitutional protection against "unjust removals" the Agency Drug

        Testing Policy is characterized as procedural and the substantive scope ofthe Agency action is

        constricted by statute, thus the Agency blatant departure from procedural rule which produces a

        harmful procedural error, as is the case here, is not beyond the judicial pale, See United States v.

        Caceres,440 U.S. 741,754 n.l8(1979).

     72. Conduct of federal employees is generally held to be discretionary unless a federal statute,

        regulation, or policy specifically prescribes a course of action for an employee to follow,

        ("Government employees act with discretion unless they are following a regulation or policy that

        is'mandatory and... clearly and specifically define[s] what the employees are supposed to do.'

        (quoting C.R.S. ex rel. D.B.S. v. United States. 11 F.3d 791.799(Sth Cir. 1993U1.179

         Berkovitz. 486 U.S. at 536. i

     73. Here in the instant matter,the exhibits presented before this court, e.g. Ex.(4);["SAMHSA",

         Health and Human Services Mandatory Guidelines for Medical Review Officers] Ex.(5);

        [DLAI1010.09,Agency Drug Testing Policy] Ex.(19),[Memorandum for the Supervisor of

         Delvin L. Baldwin], Ex.(25),["Notice for Selection into Testing Designated Position"], and Ex

        (24),[" Notice of Selection for Random Drug Testing"]; Unequivocally enunciated a mandatory

         course of action the Agency Employees were consistently instructed to pursue; neither regulatory

17
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 18 of 20 PageID# 18


18



        policy provided a scintilla of discretionary authority to remove Plaintifffrom Federal Service

        prior to mandatorily directing the Undersigned to seek counseling from the EAP for

        rehabilitation,for a "first-time" drug use offense.

     74. Also, reiterating §(III) par.(s)(25)&(26) of this complaint; The mandatory guidelines in

        SAMHSA,specifically listed quantitative levels more or equal to 15,000 ng/ml required Plaintiff

        to present a "valid prescription". Plaintiff quantitative level of(3016 ng/ml)and schedule Class

        III, pursuant to H.H.S. mandatory criteria for positive reporting, did not require Baldwin to

        present a legitimate medical explanation or a valid prescription for the microscopic level of

        (Tylenol 3)detected in his system during a random drug test.

     75. Contrary to the Agency actions here, if the Federal Employees had no rightful option but to

        adhere to the directive established by a federal statute, regulation, or policy, as is the case, then

        there is no discretion in conduct for the discretionary function exception to protect". See

        Berkovitz,486 U.S. at 536.

     76. Here,the Agency duty of care owed to the Claimant; upon an initial or first confirm positive test

        for illegal drug use, mandates counseling and rehabilitation; by removing Claimant from Federal

        Service for said offense without following the Agency own mandatory guidelines, violated an

        Agency directive, as a result DLA and the Tortfeasor's Federal contractor Abbot eScreen,

        breached its duty of care owed to the Claimant,thus is liable for Baldwin's devastating economic

        injury, and his inability to obtain future federal employment.

     77. If Defendant actions here,the malicious and unjust removal of a preference eligible Veteran, and

        career Federal Employee,iniquitously label by a Federal Agency, as an "illegal drug user" are left
         withoutjudicial enquiry, will essentially "undo" decades of historical jurisprudence, with respect

        to the Civil Service Reform Act of 1978,enacted "by the 95^^ Congress in-part to protect



18
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 19 of 20 PageID# 19

19




        employees like the Plaintifffrom unfair or unwarranted practices, See

        https://www.congress.gov/bill/95th-congress/senate-bill/264Q




                                           VI.    Prayer for Relief

           WHEREFORE,Delvin L. Baldwin prays that this Court.

               a. Enterjudgment against the "Defense Logistics Agency" for Breaching its Duty of Care

                     owed to Plaintiff

               b. Enterjudgment directing the Defendant to remove illegal drug use, and any other

                     derogatory information affuced upon Baldwin's Standard Form 50",

               c. Enterjudgment directing Defendant to reinstate Plaintiffs employment with the Civil

                     Service to include($102,000.00)in backpay.

               d. Enterjudgement against Defense Logistics Agency for Intentional infliction of

                     emotional distress

               e. Order Defendant to pay($ 200,000.00)in Compensatory Damages, and any other

                     money damages the Court deems appropriate.




     hdn L.BmdWm
(Pro-Se) Plaintiff
904 Broad Meadows Blvd.
Unit 406
Virginia Beach, Va. 23462
(757)274-8570




19
Case 2:21-cv-00479-RCY-LRL Document 1 Filed 08/20/21 Page 20 of 20 PageID# 20

20



                                       CERTIFICATE OF SERVICE



     This is to certify on August 20,2021, a copy of this brief was server
indicated below:




DEPARTMENT OF THE ARMY
U.S. Army Claims Service
Office of the Judge Advocate General
4411 Llewellyn Avenue, Suite 5360
Fort George G. Meade, Maryland 20755-5125


Fernando Galindo, Clerk of Court
United States District Court
For the Eastern District of Virginia
Walter E Hoffman United States Court House
600 Granby Street, Norfolk Virginia, 23510-1915




20
